DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 16 through 20 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 11, 2019.
In response to the applicant’s request for rejoinder of these claims [page 8 of submission], rejoinder is not possible at this time as the restriction requirement [dated November 11, 2018] can still be maintained for the reasons stated therein.

Response to Arguments
Applicant’s arguments with respect to Claims 1 through 15 and 25 [page 8 of submission] have been fully considered, but are now moot because the new grounds of 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In Claim 25, a “mechanism configured, after the component has been moved in said moving the component, to strip a wire portion, position the component adjacent to the stripped wire portion, and solder the component to the stripped wire portion” (lines 4-6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
In Claim 25, the claim recites a single element, “mechanism”, as a generic placeholder, or a single means, that coveys multiple functions.  The specification (e.g. [0034] states that a plurality of elements (e.g. stations 102 to 108) carry out these multiple functions of “to strip a wire portion”, “position the component adjacent to the stripped wire portion”, and “solder the component to the stripped wire portion”.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 25, it is unclear what is meant by the term of “mechanism” (line 4) as it carries out all of the recited functions (at lines 4-6).  The term is misleading and confusing because it implies that a single structure can perform all of these functions, which contradicts the specification, as the specification (e.g. [0034]) states that multiple stations or separate structures carry out these multiple functions.



Claim Rejections - 35 USC § 102
Claims 1 through 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,402,123 to Rivard (hereinafter “Rivard”).
Claim 1:  Rivard discloses an apparatus (Figure 1) comprising:
a body (1);
a wire channel (e.g. inside of 1) disposed within the body, comprising a wire channel entry (e.g. portion of 1 at 7) and a wire channel exit (e.g. portion of 1 at 3), and configured to receive a wire (2); and
two fluid guides (e.g. 11, 13) disposed within the body, fluidically connected to the wire channel, and comprising a guide entry (e.g. where fluid 12, 14 enters), a guide fluid channel (e.g. middle of 11, 13), and a guide exit (e.g. where fluid exits 11, 13 to 1), wherein:
the guide entry is configured to receive a fluid (e.g. 12, 14) from a fluid source,
the guide exit is configured to flow the fluid into the wire channel for the fluid to move, along a wire length in the wire channel in a predetermined longitudinal direction along the wire length, a component (6) positioned in the wire channel and coupled to the wire, the component being moved relative to the wire (e.g. as a piston or pulling head, col. 2, lines 60-63); and
the guide fluid channel (e.g. middle of 11, 13) fluidically connects the guide entry  to the guide exit (see Fig. 1).
Claim 2:  Rivard further discloses that the fluid guides comprise two guide exits (e.g. ends of 11, 13 that connect to 1) and two guide fluid channels (e.g. 11, 13), and each of the guide exits fluidically connects the wire channel (inside of 1) to the guide fluid channels (e.g. inside of 11, 13, Fig. 1).
Claim 3:  Rivard further discloses that the fluid guides comprise a first fluid guide (11) and a second fluid guide (13); 
each of the first fluid guide and the second fluid guide is disposed within the body, fluidically connected to the wire channel, and comprises a guide entry, a guide fluid channel, and a guide exit [previously noted above]; and
the guide exit of the first fluid guide is disposed at a first point (at 11) along a length of the wire channel and the guide exit of the second fluid guide is disposed at a second point (at 13) along the length of the wire channel (Fig. 1).
Claims 4 and 5:  Rivard further discloses a connector guide (e.g. 5) connecting, at least, the guide fluid channels of the first fluid guide and the second fluid guide; and wherein at least one of the guide exits of the first fluid guide or the second fluid guide is configured to flow the fluid into the wire channel at an angle to a horizontal axis of the wire channel (e.g. see arrows 12, 14 in Fig. 1).
Claim 6:  Rivard further discloses that the fluid guides comprise a substantially smooth cross-sectional profile along a fluid flow direction (of arrows 12, 14 in Fig. 1) of the fluid guides.
Claims 7 and 8:  Rivard further discloses that the wire channel comprises a first channel section (7) and a second channel section (3 or portion of 1 where 13 is located) wherein the first channel section comprises a first cross-sectional area and the second channel section comprises a second cross-sectional area, and wherein the first cross-sectional area is different than the second cross-sectional area; and 
wherein the fluid guides comprises a first fluid guide (11) and a second fluid guide (13), and wherein the guide exit of the first fluid guide is disposed at least partially within the first channel section (at 7) and the guide exit of the second fluid guide is disposed at least partially within the second channel section (at 13).
Claim 9:  Rivard further discloses that the body is comprised of a first body section [above 2] and a second body section [below 2] configured to be coupled to the first body section, the first body section being a mirror of the second body section.
Claims 10 and 11:  Rivard further discloses that the wire channel exit (at 3) comprises a first section (at 7) and a second section (at 15) disposed at a mouth (at 9) of the wire channel exit and wherein a cross-sectional area (at 15) of the second section is less than a cross-sectional area (at 7) of the first section;
wherein the first section smoothly tapers to the second section (see Fig. 1).
Claim 14:  Rivard further discloses that the apparatus is an electrical component [cable] delivery device, and wherein the system further comprises each said fluid source (e.g. col. 1, lines 4-8).
Claim 15:  Rivard further discloses:
a first wire processing station (e.g. 1) comprising the electrical component delivery device;
a second wire processing station (e.g. 4); and
a wire carrier (e.g. 5) configured to move [by rotation] between, at least, a first position [any rotated position along reel] proximate to the first wire processing station and a second position [any rotated position different from the first position] proximate to the second wire processing station (col. 2, lines 52-54).
Claims 1, 6, 7, 9, 10 and 12 through 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,762,321 to Petersen et al (hereinafter “Petersen”).
Petersen discloses an apparatus (e.g. Figure 2A) comprising:
a body (e.g. 4);
a wire channel (inside of 4) disposed within the body, comprising a wire channel entry (e.g. left end of 4 in Fig. 2A) and a wire channel exit (e.g. right end of 4), and configured to receive a wire (3); and
one fluid guide (2) disposed within the body, fluidically connected to the wire channel, and comprising a guide entry (top end of 2, in Fig. 2A), a guide fluid channel (middle of 2), and a guide exit (lower end of 2 that connects to 4), wherein:
the guide entry is configured to receive a fluid (1) from a fluid source, 
the guide exit is configured to flow the fluid into the wire channel for the fluid to move, along a wire length in the wire channel in a predetermined longitudinal direction along the wire length, a component (20) positioned in the wire channel and coupled to the wire, the component being moved relative to the wire (col. 6, lines 55-64), and 
the guide fluid channel fluidically connects the guide entry to the guide exit (in Fig. 2A).
Claim 6:  Petersen further discloses that the fluid guide (2) comprise a substantially smooth cross-sectional profile along a fluid flow direction (see down arrow in Fig. 2A) of the fluid guides.
Claim 7:  Petersen further discloses that the wire channel comprises a first channel section (at 10) and a second channel section (at 4) wherein the first channel section comprises a first cross-sectional area and the second channel section comprises a second cross-sectional area, and wherein the first cross-sectional area is different than the second cross-sectional area (see Fig. 2A).
Claim 9:  Petersen further discloses that the body is comprised of a first body section [above 3] and a second body section [below 3] configured to be coupled to the first body section, the first body section being a mirror of the second body section.
Claim 10:  Petersen discloses that the wire channel exit comprises a first section (at 4) and a second section (at 10) disposed at a mouth of the wire channel exit and wherein a cross-sectional area (at 10) of the second section is less than a cross-sectional area (at 4) of the first section (Fig. 2A).
Claims 12 and 13:  Petersen further discloses that the guide entry comprises a fluid source receiver (e.g. “separate circuit”) configured to couple to the fluid source to receive the fluid, 
wherein the fluid source receiver is configured to receive a plurality of different sized fittings (e.g. 5, 10, in Fig. 2A) of the fluid source.
Claim 14:  Petersen further discloses that the apparatus is an electrical component [e.g. optical fiber cable] delivery device, and wherein the system further comprises each said fluid source (e.g. liquid).
Claim 15:  Petersen further discloses:
a first wire processing station (e.g. 16) comprising the electrical component delivery device;
a second wire processing station (e.g. 4); and
a wire carrier (e.g. 17) configured to move [by rotation] between, at least, a first position (at 16) proximate to the first wire processing station and a second position (at 4) proximate to the second wire processing station (col. 6, lines 50-55).

Allowable Subject Matter
Claims 21 through 24 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No art rejection has been applied to Claim 25.  However, if the claim were amended to overcome the rejections under 35 U.S.C. 112(a) and 112(b) above, it would appear to define over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896